IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                              NOS. PD-0025-12 & 0026-12



                                THE STATE OF TEXAS

                                             v.

                           MARK STEVEN BELL, Appellee



         ON APPELLEE’S PETITION FOR DISCRETIONARY REVIEW
              FROM THE FOURTEENTH COURT OF APPEALS
                          HARRIS COUNTY

       P ER CURIAM.

       Appellee was employed by Simon Management Associates as the property manager

for the Galleria Shopping Mall in Houston. He was charged with unauthorized discharge of

industrial waste after a pressure-washing contractor allegedly discharged contaminated water

while cleaning the Galleria Mall’s underground parking garages. Appellee filed a motion to

suppress evidence, which the trial judge granted after an evidentiary hearing.

       According to the trial court’s factual findings, Sheree Moore, the owner of a pressure-

washing company who worked with police on investigating competing pressure-washing
                                                                                        Bell Page 2

companies, was acting as an agent of law enforcement when she entered the Galleria

premises on November 1 and November 3, 2006. She entered the Galleria at a time when

it was not open to the public and without the consent of its owner or its management

company.

       On both occasions, Ms. Moore, after entering without consent, then contacted Sgt.

Walsh of the Houston Police Department and asked him to come to the Galleria “to conduct

further criminal investigation.” He did so. He arrived at approximately 5:50 a.m. on

November 1st and 6:00 a.m. on November 3rd. He “did not have a warrant or other authority

to enter or remain on the Galleria Premises. . . . [He] did not have consent to be on the

Galleria Premises from Mark Bell, Simon Property Group, Inc., Mall Management, Mall

Owner, or anyone else with authority to give consent for entry.” 1

       Based upon these and other factual findings, the trial judge concluded that the two

searches were improper under the Fourth Amendment because both Ms. Moore and Sgt.

Walsh were trespassers upon the property at the time they entered, searched, and seized

evidence from the Galleria premises.

       The State appealed and, for the first time, raised the issue of appellee’s standing to



       1
         See generally, 78 A.L.R. 2d 246, Nature of Interest In, or Connection With, Premises
Searched As Affecting Standing to Attack Legality of Search. Sgt. Walsh’s report noted that
appellee, on behalf of the management company, signed the contract for the power-washing
contractor, and that “allegations of Bell’s criminal conduct are based on the fact that Bell was in
charge.” Sgt. Walsh also discussed a meeting that he had in mid-November with appellee
because appellee “was representing” Simon Management. The State agreed that “Appellee
managed the Galleria premises for Simon Management.” State’s Brief on Direct Appeal at 16.
                                                                                    Bell Page 3

contest the search, arguing that appellee did not have a “reasonable expectation of privacy”

in the closed Galleria parking lot. The court of appeals, in a per curiam opinion, agreed and

reversed the trial judge’s order. State v. Bell, 357 S.W.3d 683, 687 (Tex. App.–Houston [14 th

Dist.] 2011) (“[W]e conclude that appellee failed to establish any state or federal constitution

privacy interest.”).

       We summarily grant appellee’s petition for discretionary review and remand this case

for further consideration in light of the United States Supreme Court’s recent decision in

United States v. Jones,2 in which the Court reaffirmed the continued vitality of the property-

based approach to the Fourth Amendment as an alternate to the more recent “expectation of

privacy” approach.3 The court of appeals, in concluding that Mr. Bell failed to establish his

standing to contest the search of the closed parking lot because he did not have a “reasonable

expectation of privacy” in that lot, did not have the benefit of the Jones case at the time it

rendered its decision. The trial judge, perhaps anticipating Jones, based his findings of fact

and conclusions of law upon the property-based approach of the Fourth Amendment, not the

“reasonable expectation of privacy” approach. The court of appeals should have the

opportunity to reanalyze the standing issue in the context of the property-based approach

discussed in Jones.




       2
           132 S. Ct. 945 (2012).
       3
           Id. at 949-50.
                                                                                  Bell Page 4

         Accordingly, we grant appellee’s petition for discretionary review, vacate the

judgments of the court of appeals, and remand these cases to the court of appeals in light of

Jones.

Delivered: May 23, 2012
Publish